Title: To James Madison from George Luckey, 12 June 1809
From: Luckey, George
To: Madison, James


Dear Sir.
June 12. 1809
I have opportunity of Writing to You by the mail from my dwelling in Harford county Maryland half Way distant from Baltimore to York Town Pennsylvania. I hear from You, & am glad that a kind providence has fixed one in Your present useful station so long tried for fidelity & affection to our beloved country. You took Your place in a most difficult & trying period of the Republic, but the dark clouds which did impend seem to scatter & present Appearances Are promising. I often recollect the pleasand [sic] days I enjoyed in Louisa With Mr Todd & in Vacations in Visits to Your fathers in Orange to Whose piety & goodness I was Witness & did greatly Admire. Persons in the clerical office are excluded from having Any part in the councils of our country Yet by their good Wishes & fervent intercessions for their country & government & they are commanded by the highest Authority first of all to make supplication for these, they can do much this way. Men in the Ministerial employment, & even private christians have & no doubt still Are the unarmed guards of a nation. There is much in Your power every way to do good to the United States. It appears desirable that a Congressional law should be enacted to prevent the iniquitous practice of duelling—for such culprits fly from their state to avoid in such cases the law of their state. The disappointment of federalists has hurried these men into fury & madness. We are in danger hereby of loossing some of our most Valuable Republican members of Congress & Assembly in this state. A law disqualifying by this from Any office in the United states might have a good effect, Yet the federalists the present Aggressors in this Way Are out of office & can scarcely expect such stations. Duelling is attended with malice propense, & murder intended & offten effected with the most Aggravated circumstances.
He Who kills his neighbour this way is worthy of death in the sight of the ruler of the World & of all reasonable men. The land mourns—Blood has a loud Voice—& calls for Justice to be executed on those highest offenders. The example of brutal men embruing their hands in each others blood is very hurtful to the rising generation, & the past impunity encourages & makes such Wickedness to increase.
With most affectionate personal regard & best Wishes that You may be directed to those measures Which shall be for the felicity & Glory of the American nation & the whole World I am Yours
George Luckey
